COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 
02-08-00450-CV
 







ARLINGTON MEMORIAL HOSPITAL







APPELLANT







V.





PATRICIA HARRIS, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF HARVEY HARRIS, DECEASED







APPELLEE
 







------------

FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

------------

AND



NO. 02-09-00008-CV







IN RE 
ARLINGTON MEMORIAL HOSPITAL







RELATOR







------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT 

------------

On
 May 22, 2009, Arlington Memorial filed its 
“Notice of Entry of Order” in this court, to which it attached the “Order Granting Defendant Arlington Memorial Hospital’s Objections to Plaintiffs’ Amended Expert Report, Motion to Dismiss and For Attorney Fees and Costs” signed by the trial court on May 14, 2009.
  
Because the trial court’s May 14, 2009 order grants all of the relief sought by Arlington Memorial, we dismiss this appeal and petition for writ of mandamus as moot.
(footnote: 2)
								PER CURIAM

PANEL:  CAYCE, C.J.; LIVINGSTON and MCCOY, JJ.

DELIVERED:  July 20, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.


2:See
 Tex. R. App. P. 43.2(f).